         Case 3:20-cv-01438-KAD Document 17 Filed 12/14/20 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT
-----------------------------------------------------X
DEBORAH LAUFER, individually,                         :
                                                      :
                           Plaintiff,                 :
                                                      : 3:20-cv-01438 (KAD)
         v.                                           :
                                                      : DEFENDANT’S MOTION TO
HARBOR HILL MARINA INC, A                             : DISMISS AMENDED COMPLAINT
Domestic Corporation D/B/A INN AT                     :
HARBOR HILL MARINA,                                   :
                                                      :
                           Defendant.                 :
-----------------------------------------------------X

       Defendant Harbor Hill Marina Inc, A Domestic Corporation d/b/a Inn at Harbor Hill

Marina (“Harbor Hill”), moves the Court for an Order dismissing this action against Harbor

Hill with prejudice pursuant to Fed. R. Civ. P. 12(b)(1).

       This motion is based upon all of the files, records, and proceedings herein together

with the memoranda of law and supporting materials submitted in accordance with the

Federal Rules of Civil Procedure and the Local Rules of this Court.

Dated: December 14, 2020

                                          Attorneys for Defendant
                                          Harbor Hill Marina Inc



                                       By:__________________________________
                                          Charles E. Murphy
                                          Lennon Murphy & Phillips, LLC
                                          1599 Post Road East
                                          Westport, CT 06880
                                          Telephone: (203) 256-8600
                                          Email: cmurphy@lmplaw.net

ORAL ARGUMENT NOT REQUESTED
         Case 3:20-cv-01438-KAD Document 17 Filed 12/14/20 Page 2 of 2




                                 CERTIFICATION OF SERVICE

       This is to certify that on this 14th day of December 2020, Defendant’s Motion to Dismiss

was served via the Court’s CM/ECF system on counsel of record for the Plaintiff and via U.S.

Mail to the following address:

L. Kay Wilson, Esq.
Wilson Law
2842 Main Street, #332
Glastonbury, CT 06033




                                            _____________________________________
                                            Charles E. Murphy, Esq. (D.Conn.18784)
                                            LENNON, MURPHY & PHILLIPS, LLC
                                            1599 Post Road East
                                            Westport, CT 06880
                                            (203) 256-8600-phone
                                            cem@lmplaw.net




504801-132366                                  2
